Judgment and ordered affirmed, with costs. All concur, except Larkin, J., not voting. (The judgment is for plaintiffs in consolidated actions for damages for personal injuries sustained by plaintiff Elizabeth Lee when a sign fell and struck her, and for damages for loss of services of and medical attendance for the wife of plaintiff Andrew Lee. The order denies plaintiffs’ motion for a new trial on the ground that the verdicts are inadequate.) Present— Cunningham, P. J., Taylor, Dowling, Harris and Larkin, JJ.